Citation Nr: 1108210	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for nasal fracture residuals. 

2.  Entitlement to service connection for chronic headaches. 

3.  Entitlement to service connection for sinusitis, claimed as residuals of a sinus cavity injury. 

4.  Entitlement to service connection for chronic nerve damage of the right side of the face.

5.  Entitlement to service connection for traumatic tooth damage of the right maxilla and/or mandible.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic back disability (claimed as spinal meningitis).

7.  Entitlement to an initial evaluation greater than 10 percent for status-post fracture, right zygoma, from August 29, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  Additionally, he served on inactive duty for training (INACDUTRA) in the Kentucky Army National Guard from June 15 to 29, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a chronic back disability (claimed as spinal meningitis) for failure to submit new and material evidence, and on appeal from a January 2007 RO rating decision,  which granted service connection for status post fracture, right zygoma, evaluated as 10 percent disabling effective from August 29, 2006, and denied service connection for nasal fracture residuals, chronic headaches, sinusitis (claimed as residuals of a sinus cavity injury), chronic nerve damage of the right side of the face, and traumatic tooth damage of the right maxilla and/or mandible.   

For the reasons that will be discussed below, the issue of entitlement to service connection for sinusitis (claimed as residuals of a sinus cavity injury) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.


FINDINGS OF FACT

1.  The clinical evidence does not demonstrate current findings indicating that the Veteran had previously sustained a nasal fracture. 

2.  The clinical evidence does not demonstrate medical or neurological findings that objectively explain the Veteran's subjective complaints of chronic headaches, nor do they objectively link these complaints with his military service. 

3.  The clinical evidence does not demonstrate that the Veteran presently has a diagnosis of a disability manifested by chronic nerve damage of the right side of his face.

4.  The competent evidence does not demonstrate that the Veteran sustained traumatic damage or injury of the teeth on his right mandible and maxilla during active service or INACDUTRA.

5.  In a November 1988 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a chronic back disability on the merits.  

6.  In July 2003, the Veteran applied to reopen his claim for service connection for a chronic back disability (claimed as spinal meningitis).

7.  Evidence received since the November 1988 rating decision, denying the Veteran's claim of entitlement to service connection for a chronic back disability, is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.

8.  For the period from August 29, 2006, the Veteran's status-post fracture, right zygoma, was manifested by well-healed old fracture with minimal underlying bone deformity, minimal changes in facial appearance, and subjective complaints of facial pressure and pain.


CONCLUSIONS OF LAW

1.  A nasal fracture was not incurred in or aggravated by active duty or INACDUTRA.  38 U.S.C.A. §§ 101(23), (24), 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2010).    

2.  A disability manifested by chronic headaches was not incurred in or aggravated by active duty or INACDUTRA.  38 U.S.C.A. §§ 101(23), (24), 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2010).    

3.  Chronic nerve damage of the right side of the face was not incurred in or aggravated by active duty or INACDUTRA.  38 U.S.C.A. §§ 101(23), (24), 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2010).    

4.  Traumatic tooth damage of the right maxilla and/or mandible was not incurred in or aggravated by active duty or INACDUTRA.  38 U.S.C.A. §§ 101(23), (24), 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2010). 

5.  The criteria for reopening the previously denied and final claim of entitlement to service connection for a chronic back disability (claimed as spinal meningitis) are not met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

6.  The criteria for an initial evaluation greater than 10 percent for status-post fracture, right zygoma, for the period from August 29, 2006 to the present, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7804 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for nasal fracture residuals, chronic headaches, chronic nerve damage of the right side of the face, and traumatic tooth damage of the right maxilla and/or mandible.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal listed above, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The above service connection claims decided herein stem from the Veteran's application for VA compensation, which was filed in August 2006.  VCAA notice letters addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims were dispatched to the Veteran in October 2006 and April 2007, which collectively address the matters on appeal and satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the April 2007 notice did not precede the initial adjudication of the Veteran's claims, the later notice was followed by a subsequent readjudication, most recently in a supplemental statement of the case issued in May 2009, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and relevant post-service private and VA medical records for the period spanning 1988 - 2009 have been obtained and associated with the claims file.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file or has otherwise been made the subject of a thorough effort by VA to obtain.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary as any such development would either produce no records or records irrelevant to the matters on appeal.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in July 2009, and that neither the Veteran nor his representative have indicated that there are any outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  

With respect to the service connection issues decided herein, the Board observes that the Veteran was provided with VA examinations addressing these claims, which were conducted in October 2006 and January 2008, in which current diagnoses and nexus opinions addressing the relationship between the Veteran's military service and these claimed disabilities were obtained.  These opinions have been supported by medical rationales based on the examiners' reviews of the Veteran's relevant clinical history.  The Board finds no deficit in the VA medical examination reports of record, nor the clinical findings, nexus opinions, and supportive rationales accompanying them, that would render them unusable.  The Board thus deems them all to be adequate for purposes of adjudicating the claims for VA compensation decided on the merits herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection, generally, involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2010)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of headaches, toothaches, or facial pain will permit service connection for nasal fracture residuals, chronic headaches, chronic nerve damage of the right side of the face, and traumatic tooth damage of the right maxilla and/or mandible, each first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

The Veteran claims entitlement to service connection for nasal fracture residuals, chronic headaches, chronic nerve damage of the right side of the face, and traumatic tooth damage of the right maxilla and/or mandible.  Review of his service treatment records relating to his period of active duty from December 1967 to December 1969 shows, in pertinent part, that his face, head, nose, sinuses, and neurological system were normal on pre-induction examination in July 1967, and that he denied having any medical history of frequent or severe headaches.  The medical records for the entirety of this period of active service show no treatment for a traumatic injury of his nose, mouth, or face, and the pertinent dental records show no indication of traumatic injury to any of his teeth.  On separation examination in November 1969, his face, head, nose, sinuses, and neurological system were clinically normal and he denied having any history of frequent or severe headaches.

Post-service medical records relating to the Veteran's service in the Army National Guard of Kentucky show that on enlistment examination in September 1984, and in subsequent annual and semi-annual physical examinations conducted in November 1988, November 1992, January 1995, and February 2000, his face, head, nose, sinuses, and neurological system were clinically normal and he denied having any history of frequent or severe headaches.  The report of a November 1988 VA examination also shows, in pertinent part, that his nose, mouth, and neurological system were normal.  The dental records for this period show that he had his teeth capped in June 1995, but do not indicate treatment for traumatic injury to any of his teeth.

Kentucky National Guard and related private treatment records show that in June 1991, while on INACDUTRA, the Veteran sustained an injury to the right side of his face when he was struck by a rock thrown at him by a fellow Guardsman, which resulted in a fracture of his right zygoma (cheekbone).  No dental injury, nerve injury, or nasal fracture associated with this injury is indicated by the pertinent medical records.  A July 1991 post-injury follow-up treatment report shows that his treating physician presented the following conclusion:

Although [the Veteran] has fracture [of his right zygoma], because he has little or no appearance of changes on the face or any problems with his occlusion or ocular function, we do not feel that surgical intervention is necessary.

The Veteran's right zygoma fracture was left to heal on its own and the injury was determined by the Kentucky National Guard to have been incurred in the line of duty.  As previously noted, subsequent National Guard medical examination reports dated in November 1992, January 1995, and February 2000, show that the Veteran's face, head, nose, sinuses, and neurological system were clinically normal and he denied having any history of frequent or severe headaches.  Dental records for this period show that his teeth were capped in June 1995, but do not indicate treatment for any traumatic injury to his teeth.

A January 2006 VA treatment note shows that the Veteran was neurologically normal and was negative for any reported history of headaches.

In August 2006, the Veteran filed his claims for VA compensation for nasal fracture residuals, chronic headaches, chronic nerve damage of the right side of the face, and traumatic tooth damage of the right maxilla and/or mandible.  In statements presented in support of his claims, the Veteran related a history of experiencing frequent, persistent and chronic headaches ever since active duty in 1968, made worse by the traumatic injury to the right side of his face during INACDUTRA in June 1991 with the National Guard, which also resulted in a broken nose, nerve damage to the right side of his face, and traumatic injury to the teeth in his right maxilla and mandible.

VA clinical examination of the Veteran's ear, nose, and throat, in December 2006, shows clear sinuses and normal drainage.  On neurological examination, the examiner noted that the Veteran complained of headaches.  VA CT scan of his sinuses in January 2008 revealed, in pertinent part, that there was mild septonasal deviation to his right, but with no evidence of any prior or current fracture of his nasal bone.  VA examination of his ear, nose, and throat in January 2008, revealed slightly deviated nasal septum and dorsum to the right and poor dentition.  VA neurological examination in January 2008 shows normal neurological findings.  The examiner reported being unable to find any clinical evidence of an injury to the Veteran's cranial nerves, including to the five principal divisions of the CN VII nerve distribution and the three principal divisions of CN V nerve distribution over the right side of his face.  The examiner expressly stated that the Veteran does not have headaches, but was instead experiencing right-sided facial pain without evidence of tenderness that was attributed to his prior history of injury after being struck in the area by a thrown rock.  The examiners who authored each of the aforementioned medical reports stated that they had each reviewed the Veteran's claims file and relevant medical history and their clinical findings, diagnoses, opinions, and conclusions are predicated on these reviews.

The January 2008 report of a VA dental examination, for which the authoring examiner had opportunity to review the Veteran's claims file, shows that a detailed dental examination revealed no bone loss to the Veteran's maxilla or mandible; no malunion or non-union of his maxilla or mandible; no loss of motion at his temporomandibular articulation; no loss of bone to his hard palate; no evidence of osteoradionecrosis or osteomyelitis; and no tooth loss due to loss of substance of the body of his maxilla or mandible.  Dental X-rays revealed no pathology due to traumatic injury to his teeth or the right side of his face.  Clinical and radiographic examination revealed teeth on the Veteran's right side in the area of his right zygomatic fracture to have moderate periodontal disease and carious involvement, but with a normal Class I occlusal relationship.  Tooth number 4 was observed to be missing but the prior dental records show that this tooth had been extracted prior to the June 1991 traumatic injury to the Veteran's right zygoma.  The dental examiner presented the following opinion regarding the Veteran's claimed traumatic dental injury:

There is no clinical or radiographic evidence that there was any damage or abnormality caused by trauma.  Therefore in the opinion of this examiner [ ] the condition of the [Veteran's] teeth on the right side was not caused by or a result of right side facial trauma.

There is no documented evidence in the records of any complaints, treatment or diagnosis of tooth damage as a result of [the Veteran's right zygoma] fracture.

The Veteran is presently service connected for anxiety disorder and depressive disorder (not otherwise specified), a mild nasal septal and dorsal deviation to the right, and status-post fracture of the right zygoma.

In Hickson v. West, 12 Vet. App. 247 (1999), the United States Court of Appeals for Veterans Claims (Court) has prescribed a test for the basic elements of a service connection claim, which provides that in order to establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With regard to the present Veteran's claim for VA compensation for nasal fracture residuals, chronic nerve damage of the right side of the face, and traumatic tooth damage of the right maxilla and/or mandible, the Board has considered the clinical evidence discussed above and finds that it objectively establishes that the Veteran does not currently have, nor did he ever have a history of an actual fracture to his nasal bone, nerve damage to the right side of his face, or traumatic dental injury to any of his teeth in his right maxilla and mandible.  As such, his claims in this regard clearly fail the Hickson test, as he has not met the critical element of establishing objective medical evidence of current diagnoses of nasal fracture residuals, chronic nerve damage of the right side of his face, and traumatic tooth damage of his right maxilla and/or mandible, associated with a current disability.  His claims in this regard must therefore be denied. 

With respect to his claim for service connection for chronic headaches, the Court has held that the Veteran is competent to report a history of subjectively perceived symptoms associated with recurring headaches since active service in 1968, for purposes of establishing a link with service and continuity of symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements in this regard are not credible for establishing a nexus to service, as they are contradicted by the objective clinical evidence contemporaneous with his active and National Guard service, which show no record of treatment for, or complaints of headaches during such service.  Furthermore, current clinical examination shows that the Veteran is neurologically normal on examination of his cranial nerves and thus there is no neurological component to his subjective headache complaints.  The neurological examination indicates that the Veteran actually perceives right-sided facial pain associated with his service-connected residuals of right zygoma fracture and does not have actual headaches, notwithstanding his assertion that he currently experiences headaches.  Therefore, in the absence of medical evidence indicating that the Veteran has a current chronic disability manifested by headaches, or otherwise attributing his perceived headaches with service, his claim in this regard must be denied.

To the extent that the Veteran attempts to establish current diagnoses of chronic disabilities due to nasal fracture residuals, chronic headaches, chronic nerve damage of the right side of the face, and traumatic tooth damage of the right maxilla and/or mandible, and link such to service based upon his own medical judgment and personal knowledge of his individual medical history, as the record indicates that he had been employed as a laborer and does not indicate that he has ever received formal medical training, he therefore lacks the competence to present medical diagnoses or opinions regarding matters of medical causation and etiology; his statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Because the evidence in this case is not approximately balanced with respect to the merits of the claims of entitlement to service connection for nasal fracture residuals, chronic headaches, chronic nerve damage of the right side of the face, and traumatic tooth damage of the right maxilla and/or mandible, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic back disability (claimed as spinal meningitis).

With respect to the new and material evidence claim on appeal, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's most recent application to reopen his previously denied claim for service connection for a chronic back disability, which was received by VA in July 2003.  In response, VA furnished a letter dated in November 2003 (and again in August 2008, during the course of the appeal) which provided notice of the elements of new and material evidence and the reasons for the prior final denials.  Thereafter, the application to reopen the back disability claim was adjudicated in a February 2005 rating decision, which is now on appeal to the Board.  The notice criteria of Kent, as well as the adequacy of the timing of the notice, are thus deemed to have been satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of November 1988 that denied the claim for service connection for a chronic back disability on the merits.  Among these records are the Veteran's service treatment reports and the August 1988 report of a VA medical examination addressing his back disorder.  The claims file also includes evidence submitted since the November 1988 rating decision, consisting of extensive VA medical records relating to the Veteran's treatment for various medical and psychiatric complaints for the period from 1998 - 2009, and his personal statements in support of his claim.  Furthermore, all evidence dated since the prior final rating decision of November 1988 that the Veteran has identified as relevant to his application to reopen his back disability claim has been obtained and associated with his claims folder; otherwise, VA has conducted attempts in good faith to obtain such evidence.  In this regard, in response to the Veteran's assertions that his service treatment records were incomplete as they were missing treatment reports relating to a spinal tap procedure that allegedly was performed during service in 1968, while he was stationed in Qui Nhon, Republic of Vietnam, exhaustive efforts were undertaken by VA to find and obtain any such records.  However, despite these efforts, the National Personnel Records Center notified VA via correspondence dated in November 2009 that it had turned over to VA all pertinent military treatment and personnel records pertaining to the Veteran and officially affirmed that there were no further available records to provide.  The Board therefore concludes as a factual matter that all of the Veteran's available service treatment and personnel records have been obtained for inclusion in the evidence and that no further effort need be taken to seek out additional related records.  The Board also notes that the Veteran has not otherwise referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the matter on appeal that VA has either not obtained or made an effort to obtain.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for a chronic back disability, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Veteran's original claim for service connection for a chronic back disability was denied on the merits in a November 1988 rating decision.  Evidence reviewed by VA at the time of the November 1988 rating decision included the Veteran's service treatment records relevant to his period of active service from December 1967  - December 1969, which show normal findings on examination of his spine and musculoskeletal system on pre-induction examination in July 1967, no treatment of any sort for back complaints during this period of active duty, and normal findings on examination of his spine and musculoskeletal system on service separation examination in November 1969.  

The Veteran's original claim for VA compensation for "spinal disease" was received by VA in May 1988.  At the time, he reported that during service in Vietnam in approximately 1968, he underwent a spinal tap procedure and was diagnosed with spinal meningitis.  Pursuant to his claim, he was provided with a VA examination in November 1988, which shows that he exhibited slight tenderness on palpation of his T12 vertebral region and paraspinal muscles.  Otherwise, he was neurologically intact and normal, and no clinical diagnosis of a chronic spine disability was presented in the examination report.

Based on review of the foregoing evidence, the RO determined that the Veteran's service treatment records did not show diagnosis or onset of a chronic spine disability during active duty, and post-service medical records did not show a diagnosis of a current disabling spine disorder.  His claim of entitlement to service connection for a back disability was thus denied.  The Veteran was provided with notice of the adverse decision and his appellate rights in correspondence dated November 1988; the file indicates, however, that he did not file a timely appeal of this denial and it became final.

In July 2003, the Veteran applied to reopen his previously denied and final claim of entitlement to service connection for a back disability, claimed as spinal meningitis.  In support of his claim, the Veteran reiterated his factual allegation that he underwent a spinal tap procedure during service in Vietnam in 1968, which produced a diagnosis of spinal meningitis.  VA medical records for the period from 1998 - 2009 were obtained and associated with his claims file.  These records show no treatment or diagnosis of a chronic back disability, much less any objective medical opinion attributing a chronic back disability to the Veteran's military service.  The Board finds that this evidence is not new and material to the Veteran's claim for VA compensation for a chronic back disability, as it is cumulative and redundant of prior records showing that the Veteran reported the same history regarding a spinal tap in service and a diagnosis of spinal meningitis, which are contradicted by the objective record and have, in any case, already been previously considered by VA factfinders in the prior final rating decision denying the back disability claim on the merits in November 1988.  Furthermore, the clinical evidence does not show that the Veteran even has a current chronic back disability.  As such, the evidence submitted does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010).

In view of the foregoing discussion, the Board concludes that the current written and oral assertions of the Veteran are cumulative and redundant of the evidence of record at the time of the final denial of entitlement to VA compensation for a chronic back disability in November 1988, and that the medical evidence submitted since the time of this final decision does not raise the possibility of substantiating the current claim for service connection for a chronic back disability.  Therefore, the evidence is not new and material and the petition to reopen the Veteran's claim for VA compensation for a chronic back disability is denied.  See 38 C.F.R. § 3.156(a) (2010).  The preponderance of the evidence is against the claim.  38 C.F.R. § 3.102 (2010).

(c.)  Entitlement to an initial evaluation greater than 10 percent for status-post fracture, right zygoma, from August 29, 2006.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the increased rating issue currently on appeal flows downstream from a January 2007 rating decision, which initially established service connection for residuals of fracture, right zygoma.  During the course of the appeal, an initial rating of 10 percent was assigned to this disability, effective from August 29, 2006 (the date on which his original claim for VA compensation for right cheekbone fracture was received by VA).  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the duty to assist the Veteran has been satisfied in this case.  All medical records relevant to the time period at issue (i.e., August 29, 2006 to the present) are in the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  The clinical evidence is current to 2009.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record.  He has had the opportunity to present evidence and argument in support of his claim.  Further, he was provided with VA medical examinations in October 2006 and January 2008.  The Board notes that these aforementioned examinations are adequate for adjudication purposes in that each examination discusses in sufficient detail the medical state of the Veteran's right zygoma fracture residuals in the context of his relevant clinical history, and that all findings and conclusions presented by the examiner are accompanied by a detailed supportive rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2009).  All VA medical records pertinent to the time period encompassed by this decision (i.e., August 29, 2006 to the present) have been duly obtained and associated with the claims file and the evidence in this regard appears complete.  Thus, the Board finds that the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions alone cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran contends, in pertinent part, that his service-connected residuals of a right zygoma fracture are productive of a level of impairment greater than that which is reflected by the 10 percent evaluation presently assigned for the period commencing on August 29, 2006.

The Veteran's residuals of a right zygoma fracture are rated as analogous to a facial scar, under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7804.  

Assignment of a 10 percent rating is warranted when the Veteran experiences one of the following characteristics of facial, head or neck disfigurement: 

1) scar of 5 inches or more (13 or more cm) in length; 
2) scar at least one quarter inch (0.6 cm) wide at its widest part; 
3) surface contour of scar elevated or depressed on palpation; 
4) scar adherent to underlying tissue; 
5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 
6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); 
8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

A 30 percent rating is warranted if the Veteran has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or the Veteran exhibits two or three of the aforementioned characteristics of disfigurement.  

38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

The existence of a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar) warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2010).

The existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

As pertinent, the history of the Veteran's claim shows that in June 1991, during a period of INACDUTRA, he was struck in the right side of his face by a rock that was thrown by a fellow National Guardsman, resulting in a fracture of his right zygoma.  A July 1991 post-injury follow-up treatment report shows that his treating physician presented the following conclusion:

Although [the Veteran] has fracture [of his right zygoma], because he has little or no appearance of changes on the face or any problems with his occlusion or ocular function, we do not feel that surgical intervention is necessary.

The Veteran's right zygoma fracture was left to heal on its own and the injury was determined by the Kentucky National Guard to have been incurred in the line of duty.

VA examination in October 2006 shows, in pertinent part, that the Veteran's old right zygoma fracture had healed with only slight, minimal deformity of the underlying facial bone structure.  VA examination in January 2008 shows no step-off fractures or gross bony defects of his mid-face or mandible on palpation, with no "battle sign" or "raccoons."  He reported experiencing subjective facial pressure and pain, which the examiner attributed to his history of right-sided facial injury from being struck by a thrown rock.

The Board has considered the above evidence and finds that the 10 percent initial evaluation currently assigned to the Veteran's service-connected residuals of right zygoma fracture adequately reflects his present state of impairment due to slight bone deformity and subjective facial pressure and pain at the site of the old healed fracture, which is analogous to a superficial scar not associated with underlying soft tissue damage that is painful on examination.  The Board notes that the evidence does not indicate the presence of an actual topical scar, much less facial disfigurement to a level of severity that would warrant assignment of a rating greater than 10 percent, as the objective record does not indicate that the Veteran's right zygoma fracture residuals produces two or more of the 8 characteristics of facial disfigurement recognized in Diagnostic Code 7800, that would warrant the assignment of the next higher rating of 30 percent.  Therefore, in view of the foregoing discussion, the Board concludes that the initial 10 percent rating assigned adequately compensates that Veteran for his present level of impairment for his service-connected residuals of a right zygoma fracture.  His claim for a rating increase must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this particular claim on appeal, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


Extraschedular consideration for service-connected status-post fracture, right zygoma, for the period from August 29, 2006.

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected status-post fracture, right zygoma, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran's claims file indicates that the Veteran was employed as a laborer, factory worker, and National Guardsman for many years before finally retiring in 2001 at approximately age 54.  The evidence does not indicate that he retired as a result of medical disability or that his right zygoma fracture residuals, in and of themselves, rendered the Veteran unable to pursue his vocation.  As the Veteran's right zygoma fracture residuals, by themselves, are not demonstrated to produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7804, the current state of his impairment due to this disability is adequately contemplated in the criteria for the 10 percent schedular evaluation presently assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).
 

ORDER

Service connection for nasal fracture residuals is denied. 

Service connection for chronic headaches is denied. 

Service connection for chronic nerve damage of the right side of the face is denied.

Service connection for traumatic tooth damage of the right maxilla and/or mandible is denied.

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for a chronic back disability (claimed as spinal meningitis) is denied.

An initial evaluation greater than 10 percent for status-post fracture, right zygoma, is denied.


REMAND

Entitlement to service connection for sinusitis (claimed as residuals of a sinus cavity injury).

The Veteran claims that he has sinusitis that is a residual of a sinus cavity injury sustained as a result of being struck by a thrown rock on the right side of his face during INACDUTRA in June 1991.  His clinical history establishes that he has sustained such an injury and is service connected for residuals of a right zygomatic fracture stemming from this incident.  Although no clinical evidence of sinusitis was found on a VA-authorized CT examination of his sinuses in January 2008, the Board notes that on a prior VA radiographic examination of the Veteran's sinuses conducted in October 2006, the examiner observed some haziness of the Veteran's bilateral maxillary sinuses that were deemed to have been consistent with bilateral maxillary sinus disease and acute sinusitis of the right side.  However, no nexus opinion was obtained that addresses the likelihood of a relationship between the Veteran's military service and the bilateral maxillary sinus disease and acute sinusitis of the right side noted on examination in October 2006.  Notwithstanding the current evidence indicating the absence of any chronic sinusitis or other sinus disease as of January 2008, as the current appeal stems from an August 2006 service connection claim, VA compensation may be paid for that period in which the claimed disease or disability was existent if service connection for the disabling condition is deemed to be warranted.  [See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007): The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the veteran is still entitled to compensation benefits for that period during which the claimed disability was existent.  VA compensation may be paid for that period in which it was existent if service connection is warranted.]

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and request that he provide a detailed list of all healthcare providers, both VA and private, who treated him for sinus complaints for the period from August 2006 to the present.  After obtaining the necessary waivers, the RO should obtain copies of those pertinent records not already associated with the evidence.  

If the RO is unable to obtain any records identified as relevant by the Veteran, it should state the reasons why such records were unobtainable.

2.  After the above development has been undertaken, the RO should provide the Veteran with the appropriate examination to determine his current diagnosis or diagnoses was they pertain to his sinuses.  The Veteran's claims file and his relevant clinical history should be made available for the examiner's review in connection with the examination, and the examiner should note in his/her report that the Veteran's claims file has been reviewed.  All findings should be reported in detail.  Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is it at least as likely as not (50 percent or greater likelihood) that the bilateral maxillary sinus disease and/or acute sinusitis of the right side noted on VA examination in October 2006 are related to the Veteran's history of traumatic injury to the right side of his face that was sustained in June 1991, after being struck by a thrown rock?

(b.)  Is it at least as likely as not (50 percent or greater likelihood) that any sinus disease and/or sinusitis diagnosed on current VA examination is related to the Veteran's history of traumatic injury to the right side of his face that was sustained in June 1991, after being struck by a thrown rock?
 
The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

3.  After the above development has been undertaken, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

4.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to service connection for sinusitis, claimed as residuals of a sinus cavity injury.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


